UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q/A (Amendment No. 1) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-29627 Shearson American REIT, Inc. (Formerly Known as PSA, Inc.) (Exact name of registrant as specified in its charter) Nevada 88-0212662 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1601 N. 7th Street, Suite 340, Phoenix, AZ (Address of principal executive offices) (Zip Code) (602) 743-7796 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noþ There were 43,539,291 shares of the registrant’s common stock outstanding as of April 1, 2011 . EXPLANATORY NOTE This Form 10-Q/A (Amendment No. 1) is being filed by Shearson American REIT, Inc. (the “Company”) to amend the Company’s Form 10-Q for the three and nine months ended September 30, 2010, which was filed with the Securities and Exchange Commission (“SEC”) on November 9, 2010 (“Initial 10-Q”).This Form 10-Q/A (Amendment No. 1) is filed to amend the Initial 10-Q in response to comments received from the SEC.Through this amendment we are correcting the disclosures and financial statements to indicate that the Company became a development stage company as of October 16, 2009. This Form 10−Q/A (Amendment No. 1) does not reflect events occurring after the filing of the Initial 10-Q on November 9, 2010, and no other information in the Initial 10-Q is amended hereby. Other events or circumstances occurring after the date of the Initial 10-Q or other disclosures necessary to reflect subsequent events have not been updated subsequent to the date of the Initial 10-Q. Accordingly, this Form 10−Q/A (Amendment No. 1) should be read in conjunction with the Initial 10-Q and our filings with the SEC subsequent to the filing of the Initial 10−Q. 2 Table of Contents SHEARSON AMERICAN REIT, INC. (Formerly known as PSA, Inc.) TABLE OF CONTENTS Page PARTI.FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 4 (Unaudited) Statements of Operations for the Three and Nine Months Ended September 30, 2010and for the period from October 16, 2009 to September 30, 2010 5 (Unaudited) Statements of Cash Flows for the Nine Months Ended September 30,2010and for the period From October 16, 2009 to September 30, 2010 6 Notes to Financial Statements(Unaudited) 7- 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13 PARTII.OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. [Removed and Reserved] 13 Item 5. Other Information 13 Item 6. Exhibits 14 EX-31.1 EX-31.2 EX-32.1 EX-32.2 3 PARTI: FINANCIAL INFORMATION Item1. Financial Statements SHEARSON AMERICAN REIT, INC. (Formerly Known As PSA, INC.) (A Development Stage Company) BALANCE SHEETS September 30, 2010 and December 31, 2009 September 30, December 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $
